Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
         Receipt of an amendment filed 7/27/22 has been acknowledged and entered.  Claim 10 has been canceled.  The Office found Applicant’s argument to be persuasive and therefore, withdrawing rejection to claim 13.  The Office maintains the 112(a) rejection for claim 3.   The newly added Figure 4 will not be entered due to new matter presented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and
of the manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to
make and use the same, and shall set forth the best mode contemplated by the inventor or joint
inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 stated “the active steering device (3) is arranged between the hydraulic power steering gear (6) and the pitman arm (7). The drawings and specification do not disclose the active steering device (3) is arranged between the hydraulic power steering gear (6) and the pitman arm (7). Figure 2 shows the active steering device (3) is forward of the hydraulic power steering gear (6) and the pitman arm (7).


Response to Arguments
Applicant's arguments filed 7/22/22 with regard claim 3 is not persuasive.  Applicant presents a newly added figure 4 which illustrates the active steering device is arranged between the hydraulic power steering and the pitman arm.  While figure 4 is to provide support for the limitation of claim 3, it introduces new matter.  Clearly, figure 4 is not a different perspective view of figure 2 but another embodiment of the invention showing an alternative connection arrangement for the active steering device.  Therefore, the Office is maintaining the 112(a) rejection.



Conclusion
         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611